DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Adam Schoen on May 13, 2021.

The application has been amended as follows: 
Claim 93 line 10 delete “the” after “a portion of” and insert thereto “one of the at least one”.
Claim 93 line 11 insert “of” before “the”
Claim 93 line 10 should read as follows: “…wherein at least a portion of one of the at least one selectively deployable restrictor is disposed around an axis of the impeller”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The subject matter of the independent claim(s) could either not be found or was not suggested in the prior art of record. The subject matter of independent claims 20, 87 and 93 not found or suggested is a restrictor is disposed around an axis of the impeller and a proximal opening to the restrictor.  While the reference 2011/0257462 to Rodefeld does teach (see fig. 2) the use of a restrictor on the same axis as a restrictor, there is no proximal opening on the catheter (rather a proximal end of a catheter is shown) (para. 0033, 0142).  While Fulton teaches the use of a restrictor and an opening proximal to the restrictor, the restrictor is not on the same axis as the impeller.  The combination of the recited features is the basis for allowability.
The closest prior art of record is 2011/0257462, 2011/0004046, 2011/0282274, 2012/0157913, and 2015/0283360, however these reference(s) do not disclose the device as claimed or described above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E EISENBERG whose telephone number is (571)270-5879.  The examiner can normally be reached on M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E EISENBERG/Primary Examiner, Art Unit 3783